LEWIS, District Judge
(dissenting).
The majority here goes further than I am willing to go in giving these state-convicted defendants a belated appeal or new trial.
In order to reach this end result the majority retroactively applied the rulings first enunciated in Nelson. In so doing they judicially condemned the attorneys who represented these defendants for failing to expressly advise their clients that they had the right to appeal and the manner and time in which to appeal. They called it “ineffective assistance of counsel.”
How they can thus declare a lawyer “professionally incompetent” for not doing what he was not then required to do by law or custom is beyond my comprehension.
These were Virginia criminal cases— tried in 1958, 1961, 1963 and 1965 under then existing Virginia law. Appellate procedure was spelled out by Virginia statute — Virginia law — statute and case — did not then or now require either court-appointed or retained lawyers to so advise their clients and, as far as I know, there are no federal statutes requiring attorneys to so do.
Instead of disclosing incompetency on the part of these trial attorneys, the record discloses that each of them talked with their clients about the possibility *130of a new. trial and the advisability of an appeal. Weatherman’s retained counsel discussed the question of a new trial with him and his mother — in fact they talked about an appeal — Weatherman admits that he did not request an appeal even though he knew that appeals were taken to the Supreme Court of Appeals of Virginia. The retained attorney says he did not feel he had a legal duty to take an appeal because he was not employed for that purpose.
Love was represented by court-appointed attorney. He discussed the trial with his client on several occasions. In fact, he told Love that he had no grounds of appeal. Love admits he never told his lawyer he desired to appeal — in fact he had not decided to appeal until after he had arrived at the penitentiary — and he did not then make this desire known to his lawyer or to the court. This court-appointed attorney said Love was satisfied with the verdict and never at any time indicated he wanted to appeal.
Shiflett was represented by retained counsel. He was told by his attorney after trial that he could appeal but that it would cost a lot of money. Shiflett now says that he did not learn that he had the right to a free appeal until a year after he was sent to the penitentiary.
James was represented by retained attorney. His mother was poor and could not provide money for a court reporter (the State did not then furnish one)— The attorney did not discuss the. possibility of an appeal because he knew these people could not afford the costs. James never asked for an appeal — He did not learn until 1965 — and then from another prisoner — that he could have a free appeal.
Many of today’s expanded appellate rights were unknown when these cases were tried.
Until Nelson no court had held that a convicted defendant was entitled to a belated appeal or a new trial solely because his attorney failed to advise him of his right to appeal and the manner and time in which to appeal. See Lovvorn v. Johnston, 118 F.2d 704 (9th Cir. 1941), cert. den. 314 U.S. 607, 62 S.Ct. 92, 86 L.Ed. 488 (1941).
Licensed lawyers are presumed to be competent. They should advise their clients in accordance with existing law —not what it might be in the future.
Here the majority determines these attorneys’ professional competence on the basis of the duties first enunciated in Nelson — not by the standards followed by most, if not all, lawyers prior to that decision.
By so doing they conclude these defendants were denied the effective assistance of counsel — a denial of their Sixth Amendment rights.
Since the rulings in all of the “right to counsel” cases have been applied retroactively — Nelson must be applied retroactively.
My inability to follow such logic is predicated on the fact that all of the cited so-called right-to-counsel cases involved state action and/or inaction— not the failure of the lawyer to properly advise his client. The question of the attorney’s competency was neither raised nor determined by any of those courts.
Effective assistance [of counsel] should never be determined on whether the legal advice given (or not given) was right or wrong but whether it was within the range of competence demanded of criminal attorneys at the time it was given. See King v. Wainwright, 368 F.2d 57 (5th Cir. 1966), cert. den. 389 U.S. 995, 88 S.Ct. 499, 19 L.Ed.2d 492 (1967), and McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970).
Whatever these lawyers did or did not do — occurred in 1958, 1961, 1963 and 1965. They should not now be judicially declared incompetent for not then doing what was neither required nor deemed proper prior to June of 1966, the date of the Nelson decision.
If I read Nelson correctly, this Court there held: “ * * * if the omissions *131of counsel [in re the right to appeal] have not been supplied by advice imparted by the trial court * * * a defendant’s Sixth Amendment right, as made applicable to the states by the Fourteenth Amendment, has been violated.”
Had the majority here granted the belated appeals in these cases because the Virginia trial judge had failed to give such advice — although I doubt if this Court has authority to require state judges1 to so do — that would have been a different thing. But that is not what is being done here.
If the majority here deems it proper to give every state-convicted defendant in the Fourth Circuit, tried prior to June of 1969, a belated appeal or new trial because the State trial judge did not advise them of the right to appeal and the manner and time in which to appeal, I might go along with them, but I cannot concur in granting belated appeals at the expense of their lawyers’ professional reputation.

. The duty of federal judges to so do prior to the 1966 amendment of Rule 32, F.R.Crim.P., was limited to those situations in which sentence was imposed after trial upon a not guilty plea of a defendant not represented by counsel. See Moore, Federal Practice ¶ 32.01 [3]; Wright, Federal Practice and Procedure: Criminal § 528; Orfield, Criminal Procedure Under the Federal Rules, § 32:11. ’